Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 March 2020 and 21 September 2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a national stage entry of PCT/EP2018/076308 filed 27 September 2018.  Claims 1-13 are currently pending and examined on the merits within. 

Claim Objections
3.	Claim 7 is objected to because of the following informalities: “compound (I)” should instead recite “compound of formula (I)” for consistency purposes.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 112(a)
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing and/or treating impairment of the skin complexion or of the colour of the semi-mucous membranes, does not reasonably provide enablement for preventing impairment of the skin complexion or of the colour of the semi-mucous membranes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
	The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is a method preventing, reducing and/or treating impairment of the skin complexion or of the colour of the semi-mucous membranes.
	The state of the prior art: There are no methods described in the prior art or in the specification to completely prevent impairment of skin complexion or colour of semi-mucous membranes.
The relative skill of those in the art: The relative skill of those in the pharmaceutical/cosmetic development and medical treatment arts is high, requiring advanced education and training.
	The predictability or unpredictability of the art/breadth of the claims: The instant claimed invention is highly unpredictable since one skilled in the art would recognize the breadth of the instant claims encompass prevention of a disease that can be caused by both internal and external factors such as genetics or sun exposure.   Based on the disclosure of the prior art, one skilled in the art would view prevention of impairment of skin complexion or colour of semi-mucous membranes from the instantly claimed formulation as being highly unpredictable.
	The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970).  The results of the specification show that the compounds of Formula (I) have a strong depigmenting effect.  See page 25.  The specification also states that the composition makes it possible to attenuate and homogenize the complexion and brown spots. See page 26. None of the data shows 100% prevention with regards to impairment of skin complexion or color of semi-mucous membranes. 
The quantity of experimentation necessary: Given that the instant claims encompass complete prevention with regards to impairment of skin complexion or color of semi-mucous membranes, one skilled in the art would undertake a novel and extensive research program to show that the instant claimed compositions reduce the risk of developing changes in complexion. There are no teachings in the prior art to completely prevent such dysfunctions.  Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation. The burden of enabling the prevention of a disease would be much greater than that of enabling the treatment of such conditions.  The specification does not provide guidance as to how one skilled in the art would accomplish the objective of preventing such conditions, or how a patient could be kept from ever being susceptible to these conditions.  There is no guidance provided as to a specific protocol to be utilized in order to show the efficacy of the presently claimed active ingredients for preventing the above claimed conditions, thereby presenting an undue burden of unpredictable experimentation necessary to practice the claimed invention.
	Genentech, 108 F.3d at 1366, states, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
	Therefore, in view of the Wands factors as discussed above, particularly the unpredictability of the art and the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for a method of prevention with regards to impairment of skin complexion or color of semi-mucous membranes. 



Claim Rejections – 35 U.S.C. 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 5 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.	Claim 5 recites the substituents in table form. Claims may contain tables either if necessary to conform to 35 U.S.C. 112 or if otherwise found to be desirable. See MPEP 2173.05(s). When such a patent is printed, however, the table will not be included as part of the claim, and instead the claim will contain a reference to the table number. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27USPQ2d 1608, 1609 (Bd, Pat. App. & Inter. 1993) (citations omitted). In the instant case, there is a more practical way to define the invention without the use of a table. 
9 recites the limitation "the microcirculation" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

10.	Claim 9 recites the limitation "the energy metabolism of cells" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

11.	Claim 10 recites the limitation "the skin complexion or the colour of the semi-mucous membranes" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

12.	Claim 10 recites the limitation "the face and/or the body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

13.	Claim 12 recites the limitation "the skin complexion or the colour of the semi-mucous membranes" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections – 35 U.S.C. 102/103
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

15.	Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nandy et al. (WO2010/011630).
	Regarding instant claims 1-5, Nandy et al. teach the compound of formula III 

    PNG
    media_image1.png
    146
    240
    media_image1.png
    Greyscale
wherein R1 is a C1-C10 alkyl and R2 is selected from a heterocyclic or heteroaromatic ring.  See paragraph [0051].  Heteroaromatic is defined as an imidazolyl.  See paragraph [0038]. When R1 is a C1 alkyl and R2 is an imidazolyl, the following compound is formed
    PNG
    media_image2.png
    92
    201
    media_image2.png
    Greyscale
This reads on compound A of the instant application.  
	 
	Regarding instant claims 6 and 8, the composition comprises an emulsifying system comprising polyoxyethylene alcohols, stearyl alcohol, liquid paraffin, water and preservatives.  See paragraph [0065]. The composition may additionally comprise thickening agents and antioxidants.  See paragraph [0065]. 
	Regarding instant claim 7, the 2,4-dihydroxybenzene analog is present in an amount of 0.001-100%.  See paragraph [0064].

	Regarding instant claims 10-13, Nandy et al. teach a method of skin whitening by application of the 2,4-dihydroxybenzen derivative.  See paragraph [0030]. 
	Thus the instant claims are anticipated by Nandy et al. and, in the alternative, it would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at compound A based on the select alternative R groups taught by Nandy et al. 

Conclusion
16.	No claims are allowed at this time.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615